IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-17-00011-CR

JOSEPH WARREN POLK, JR.,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                                From the 52nd District Court
                                   Coryell County, Texas
                                  Trial Court No. 16-23752


                                MEMORANDUM OPINION


         Joseph Warren Polk, Jr. appeals his conviction. However, the certification of

defendant's right of appeal which Polk signed indicates that he has no right to appeal.

         Accordingly, this appeal is dismissed.1 See TEX. R. APP. P. 25.2(d); Monreal v. State,


1
 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the Court of
Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal Appeals within
30 days after either the day the court of appeals' judgment was rendered or the day the last timely motion
for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).
99 S.W.3d 615, 622 (Tex. Crim. App. 2003).




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed January 25, 2017
Do not publish
[CR25]




Polk v. State                                           Page 2